DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claim 17 has been cancelled. Claims 18-21 have been added. Claims 1-16 and 18-21 are currently pending in this application.
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 (computer program product) depends on claim 19 (apparatus). The Examiner believes that claim 21 should depend on claim 20.  Appropriate correction is required.
Allowable Subject Matter
Claims 2, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang [US 2020/0014928 A1] in view of MISRA et al. (Hereafter, “Misra”) [US 2021/0092372 A1].
In regards to claim 1, Hsiang discloses a method of image partitioning ([Abstract] A video coder that performs entropy coding of a syntax element for partitioning a block of pixels is provided.), comprising: determining a first indicator, wherein the first indicator is shared by a first part of a bitstream ([Abstract] The partitioning indicator is entropy coded as a syntax element of a bitstream by using a context model that is selected based on a partitioning structure of the current block of pixels or of a neighboring block of pixels of the current block of pixels.), and wherein the first indicator indicates whether binary tree (BT) or ternary tree (TT) splitting is enabled ([0039] The partitioning structure of a block of pixels is signaled by partitioning indicators associated with the block. The partitioning indicators indicate whether and how the block is partitioned. For example, for a given block of size M×N, a partitioning indicator bt_split_flag may be signaled as a syntax element to indicate whether to split a block into two smaller blocks. A partitioning indicator mtt_split_flag (also referred to as mtt_split_cu_flag) is signaled as a syntax element to indicate whether a coding unit is split into CUs by one of several multi-type tree spliting modes, including horizontal binary tree split, vertical binary tree split, horizontal ternary tree split, and vertical ternary tree split, as illustrated in FIG. 5 above.); determining a partitioning of an image area corresponding to the first part of the bitstream with BT splitting or TT splitting when the first indicator takes a first value; and determining the partitioning of the image area corresponding to the first part of the bitstream without BT splitting and TT splitting when the first indicator takes a second value, wherein the first value is different from the second value ([0041] FIG. 6 illustrates a decision tree for signaling the partition structure of a CTU in some embodiments. As illustrated, a partitioning indicator split_flag is initially used to signal whether to split the CTU (split_flag is ‘1’) or not split the CTU (split_flag is ‘0’). If the decision is to split the CTU, the partitioning indicator qt_split_flag is used to determine whether to split the CTU by quad tree (QT split) or by multi-type tree (MTT split or 1D split). If the decision is to split the CTU by QT split (qt_split_flag is ‘1’), the video coder split the CTU by quad-tree. If the decision is to split the CTU by MTT split (qt_split_flag is ‘0’), the video coder uses the partitioning indicator mtt_split_vertical to indicate whether to split the CTU horizontally or vertically, and uses the partitioning indicator mtt_split_binary_flag to determine whether to split the CTU by binary tree split or ternary split.).  
Misra discloses determining a first indicator, wherein the first indicator is shared by a first part of a bitstream, and wherein the first indicator indicates whether binary tree (BT) or ternary tree (TT) splitting is enabled ([0137] As described above, coding_tree_unit_shared( ) provides semantics that enables various types of partitioning and similar to coding_tree_unit_luma( ) or coding_tree_unit_chroma( ) may provide semantics that enables various types of partitioning (e.g., BT or TT partitioning).); determining a partitioning of an image area corresponding to the first part of the bitstream with BT splitting or TT splitting when the first indicator takes a first value; and determining the partitioning of the image area corresponding to the first part of the bitstream without BT splitting and TT splitting when the first indicator takes a second value ([0137] For example, in this case, coding_tree_unit_shared( ) may include a single syntax element indicating one of: no split, a QT split, a horizontal BT split, a vertical BT split, a horizontal TT split, and/or a vertical TT split. In one example, coding_tree_unit_shared( ) may include a single syntax element indicating one of: a horizontal BT split, a vertical BT split. In one example, when coding_tree_unit_shared( ) includes a single syntax element possible splits may include any combination of: no split, a QT split, a horizontal BT split, a vertical BT split, a horizontal TT split, and/or a vertical TT split.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hsiang with the teachings of Misra. The motivation behind this modification would have been to improve partitioning of a picture of video data. 
In regards to claim 3, the limitations of claim 1 have been addressed. Hsiang fails to explicitly disclose further comprising: setting the maximum luma size of a coding block from TT splitting as 0 or setting the minimum luma coding block size.
Misra discloses further comprising: setting the maximum luma size of a coding block from TT splitting as 0 or setting the minimum luma coding block size ([0028] According to ITU-T H.265, one luma CB together with two corresponding chroma CBs and associated syntax elements are referred to as a coding unit (CU). In ITU-T H.265, a minimum allowed size of a CB may be signaled. In ITU-T H.265, the smallest minimum allowed size of a luma CB is 8×8 luma samples. [0104] In one example, the partitioning types that may be enabled for partitioning each of the luma and/or chroma channels beyond the CU may include TT partitioning. Further, whether the luma and/or chroma channels beyond the CU may be partitioned according to a TT partitioning may be based on any of the techniques described above (e.g., maximum depth, minimum sizes/dimensions, number of sample values, etc.).).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hsiang with the setting of the minimum size for the luma channel as taught by Misra. The motivation behind this modification would have been to improve partitioning of a picture of video data. 

In regards to claim 5, the limitations of claim 1 have been addressed. Hsiang discloses wherein determining the first indicator comprises: deriving the first indicator by parsing the bitstream ([Abstract] The partitioning indicator is entropy coded as a syntax element of a bitstream by using a context model that is selected based on a partitioning structure of the current block of pixels or of a neighboring block of pixels of the current block of pixels.); or deriving a preset value of the first indicator.

In regards to claim 6, the limitations of claim 1 have been addressed. Hsiang discloses wherein the first indicator is included in a first side information set of the first part of the bitstream ([Abstract] The partitioning indicator is entropy coded as a syntax element of a bitstream by using a context model that is selected based on a partitioning structure of the current block of pixels or of a neighboring block of pixels of the current block of pixels. [0067] The entropy encoder 890 encodes various header elements, flags, along with the quantized transform data 812, and the residual motion data as syntax elements into the bitstream 895. The bitstream 895 is in turn stored in a storage device or transmitted to a decoder over a communications medium such as a network.).  

In regards to claim 7, the limitations of claim 6 have been addressed. Hsiang fails to explicitly disclose wherein: the first side information set is a sequence parameter set when the first part is a sequence; the first side information set is a picture parameter set when the first part is a picture; the first side information set is a slice header when the first part is a slice; or the first side information set is a tile header. when the first part is a tile.
Misra discloses the first side information set is a sequence parameter set when the first part is a sequence; the first side information set is a picture parameter set when the first part is a picture;the first side information set is a slice header when the first part is a slice; or the first side information set is a tile header. when the first part is a tile ([0111] It should be noted that although separate_tree_flag in Table 9B is described as being signalled at the CU-level, in other examples, separate_tree_flag may be signaled at the CTU-level, the slice-level, a tile-level, a wavefront-level, or at a parameter-set level (e.g., a PPS or a SPS). [0137] As described above, coding_tree_unit_shared( ) provides semantics that enables various types of partitioning and similar to coding_tree_unit_luma( ) or coding_tree_unit_chroma( ) may provide semantics that enables various types of partitioning (e.g., BT or TT partitioning).).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hsiang with the teachings of Misra. The motivation behind this modification would have been to improve partitioning of a picture of video data. 

In regards to claim 8, the limitations of claim 1 have been addressed. Hsiang discloses wherein when the first part is a sequence ([0035] The minimum and maximum CU sizes are specified in the sequence parameter set (SPS).) and the first indicator takes the first value ([0041] FIG. 6 illustrates a decision tree for signaling the partition structure of a CTU in some embodiments. As illustrated, a partitioning indicator split_flag is initially used to signal whether to split the CTU (split_flag is ‘1’) or not split the CTU (split_flag is ‘0’). If the decision is to split the CTU, the partitioning indicator qt_split_flag is used to determine whether to split the CTU by quad tree (QT split) or by multi-type tree (MTT split or 1D split). If the decision is to split the CTU by QT split (qt_split_flag is ‘1’), the video coder split the CTU by quad-tree. If the decision is to split the CTU by MTT split (qt_split_flag is ‘0’), the video coder uses the partitioning indicator mtt_split_vertical to indicate whether to split the CTU horizontally or vertically, and uses the partitioning indicator mtt_split_binary_flag to determine whether to split the CTU by binary tree split or ternary split.), the method further comprises: determining a second indicator, wherein the second indicator is shared by a second part of the bitstream ([0004] In HEVC, a coded picture is partitioned into non-overlapped square block regions represented by the coding tree units (CTUs). A coded picture can be represented by a collection of slices, each comprising an integer number of CTUs. [0041] FIG. 6 illustrates a decision tree for signaling the partition structure of a CTU in some embodiments. As illustrated, a partitioning indicator split_flag is initially used to signal whether to split the CTU (split_flag is ‘1’) or not split the CTU (split_flag is ‘0’).); determining a partitioning of a second image area corresponding to the second part of the bitstream with BT splitting or TT splitting when the second indicator takes a third value; and determining the partition of the second image area corresponding to the second part of the bitstream without BT splitting and TT splitting when the second indicator takes a fourth value, wherein the third value is different from the fourth value ([0041] FIG. 6 illustrates a decision tree for signaling the partition structure of a CTU in some embodiments. As illustrated, a partitioning indicator split_flag is initially used to signal whether to split the CTU (split_flag is ‘1’) or not split the CTU (split_flag is ‘0’). If the decision is to split the CTU, the partitioning indicator qt_split_flag is used to determine whether to split the CTU by quad tree (QT split) or by multi-type tree (MTT split or 1D split). If the decision is to split the CTU by QT split (qt_split_flag is ‘1’), the video coder split the CTU by quad-tree. If the decision is to split the CTU by MTT split (qt_split_flag is ‘0’), the video coder uses the partitioning indicator mtt_split_vertical to indicate whether to split the CTU horizontally or vertically, and uses the partitioning indicator mtt_split_binary_flag to determine whether to split the CTU by binary tree split or ternary split.).

In regards to claim 9, the limitations of claim 8 have been addressed. Hsiang discloses wherein the second part of the bitstream is a picture, a slice or a tile ([0004] In HEVC, a coded picture is partitioned into non-overlapped square block regions represented by the coding tree units (CTUs). A coded picture can be represented by a collection of slices, each comprising an integer number of CTUs.).

In regards to claim 10, the limitations of claim 8 have been addressed. Hsiang discloses wherein determining the second indicator comprises: deriving the second indicator by parsing the bitstream ([Abstract] The partitioning indicator is entropy coded as a syntax element of a bitstream by using a context model that is selected based on a partitioning structure of the current block of pixels or of a neighboring block of pixels of the current block of pixels.); or deriving a preset value of the second indicator.

In regards to claim 11, the limitations of claim 8 have been addressed. Hsiang fails to explicitly disclose wherein the second indicator is included in a second side information set of the second part of the bitstream, and wherein the second part of the bitstream is a part of the first part of the bitstream. 
Misra discloses wherein the second indicator is included in a second side information set of the second part of the bitstream, and wherein the second part of the bitstream is a part of the first part of the bitstream ([0111] It should be noted that although separate_tree_flag in Table 9B is described as being signalled at the CU-level, in other examples, separate_tree_flag may be signaled at the CTU-level, the slice-level, a tile-level, a wavefront-level, or at a parameter-set level (e.g., a PPS or a SPS). [0137] As described above, coding_tree_unit_shared( ) provides semantics that enables various types of partitioning and similar to coding_tree_unit_luma( ) or coding_tree_unit_chroma( ) may provide semantics that enables various types of partitioning (e.g., BT or TT partitioning).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hsiang with the teachings of Misra. The motivation behind this modification would have been to improve partitioning of a picture of video data. 

In regards to claim 12, the limitations of claim 11 have been addressed. Hsiang fails to explicitly disclose wherein when the first part is a sequence: the second side information set is a picture parameter set when the second part of the bitstream is a picture; the second side information set is a slice header when the second part is a slice; or the second side information set is a tile header when the second part is a tile.
Misra discloses wherein when the first part is a sequence: the second side information set is a picture parameter set when the second part of the bitstream is a picture; the second side information set is a slice header when the second part is a slice; or the second side information set is a tile header when the second part is a tile ([0111] It should be noted that although separate_tree_flag in Table 9B is described as being signalled at the CU-level, in other examples, separate_tree_flag may be signaled at the CTU-level, the slice-level, a tile-level, a wavefront-level, or at a parameter-set level (e.g., a PPS or a SPS). [0137] As described above, coding_tree_unit_shared( ) provides semantics that enables various types of partitioning and similar to coding_tree_unit_luma( ) or coding_tree_unit_chroma( ) may provide semantics that enables various types of partitioning (e.g., BT or TT partitioning).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hsiang with the teachings of Misra. The motivation behind this modification would have been to improve partitioning of a picture of video data. 

In regards to claim 13, the limitations of claim 11 have been addressed. Hsiang fails to explicitly disclose wherein when the first part is a picture: the second side information set is a slice header when the second part is a slice; or the second side information set is a tile header when the second part is a tile.
Misra discloses wherein when the first part is a picture: the second side information set is a slice header when the second part is a slice; or the second side information set is a tile header when the second part is a tile ([0111] It should be noted that although separate_tree_flag in Table 9B is described as being signalled at the CU-level, in other examples, separate_tree_flag may be signaled at the CTU-level, the slice-level, a tile-level, a wavefront-level, or at a parameter-set level (e.g., a PPS or a SPS). [0137] As described above, coding_tree_unit_shared( ) provides semantics that enables various types of partitioning and similar to coding_tree_unit_luma( ) or coding_tree_unit_chroma( ) may provide semantics that enables various types of partitioning (e.g., BT or TT partitioning).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hsiang with the teachings of Misra. The motivation behind this modification would have been to improve partitioning of a picture of video data. 

In regards to claim 14, the limitations of claim 8 have been addressed. Hsiang discloses wherein the second indicator includes a second BT indicator and a second TT indicator ([0041] the partitioning indicator mtt_split_binary_flag to determine whether to split the CTU by binary tree split or ternary split), and wherein the method further comprises: determining the partition of the image area corresponding to the second part of the bitstream with BT splitting when the second BT indicator takes a ninth value, and determining the partition of the image area corresponding to the second part of the bitstream without BT splitting and TT splitting when the second indicator takes a tenth value, wherein the ninth value is different from the tenth value ([0041] FIG. 6 illustrates a decision tree for signaling the partition structure of a CTU in some embodiments. As illustrated, a partitioning indicator split_flag is initially used to signal whether to split the CTU (split_flag is ‘1’) or not split the CTU (split_flag is ‘0’). If the decision is to split the CTU, the partitioning indicator qt_split_flag is used to determine whether to split the CTU by quad tree (QT split) or by multi-type tree (MTT split or 1D split). If the decision is to split the CTU by QT split (qt_split_flag is ‘1’), the video coder split the CTU by quad-tree. If the decision is to split the CTU by MTT split (qt_split_flag is ‘0’), the video coder uses the partitioning indicator mtt_split_vertical to indicate whether to split the CTU horizontally or vertically, and uses the partitioning indicator mtt_split_binary_flag to determine whether to split the CTU by binary tree split or ternary split.); or determining the partition of the image area corresponding to the second part of the bitstream with TT splitting when the second TT indicator is takes eleventh value, and determining the partition of the image area corresponding to the second part of the bitstream 6Atty. Docket No. 4747-95400 (85998642US04) without TT splitting when the second indicator takes a twelfth value, wherein the eleventh value is different from the twelfth value.

In regards to claim 15, the limitations of claim 1 have been addressed. Hsiang discloses wherein the first indicator includes a first BT indicator and a first TT indicator ([0041] the partitioning indicator mtt_split_binary_flag to determine whether to split the CTU by binary tree split or ternary split), and wherein the method further comprises: determining the partitioning of the image area corresponding to the first part of the bitstream with BT splitting when the first BT indicator takes a fifth value, and determining the partitioning of the image area corresponding to the first part of the bitstream without BT splitting when the first BT indicator takes a sixth value, wherein the fifth value is different from the sixth value ([0041] FIG. 6 illustrates a decision tree for signaling the partition structure of a CTU in some embodiments. As illustrated, a partitioning indicator split_flag is initially used to signal whether to split the CTU (split_flag is ‘1’) or not split the CTU (split_flag is ‘0’). If the decision is to split the CTU, the partitioning indicator qt_split_flag is used to determine whether to split the CTU by quad tree (QT split) or by multi-type tree (MTT split or 1D split). If the decision is to split the CTU by QT split (qt_split_flag is ‘1’), the video coder split the CTU by quad-tree. If the decision is to split the CTU by MTT split (qt_split_flag is ‘0’), the video coder uses the partitioning indicator mtt_split_vertical to indicate whether to split the CTU horizontally or vertically, and uses the partitioning indicator mtt_split_binary_flag to determine whether to split the CTU by binary tree split or ternary split.); or determining the partitioning of the image area corresponding to the first part of the bitstream with TT splitting; when the first TT indicator takes a seventh value, and determining the partitioning of the image area corresponding to the first part of the bitstream without TT splitting when the first TT indicator takes an eighth value, wherein the seventh value is different from the eighth value.

Claim 16 lists all the same elements of claim 1, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 16.  Furthermore regarding claim 16, Hsiang discloses a processor; and a memory coupled to the processor and configured to store instructions that, when executed by the processor ([0095] Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium). When these instructions are executed by one or more computational or processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions. Examples of computer readable media include, but are not limited to, CD-ROMs, flash drives, random-access memory (RAM) chips, hard drives, erasable programmable read only memories (EPROMs), electrically erasable programmable read-only memories (EEPROMs), etc. The computer readable media does not include carrier waves and electronic signals passing wirelessly or over wired connections.).7Atty. Docket No. 4747-95400 (85998642US04)

Claim 19 lists all the same elements of claim 3, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 19.  

Claim 20 lists all the same elements of claim 1, but in computer program product form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiang in view of MISRA in further view of JEONG et al. (Hereafter, “Jeong”) [US 2020/0351517 A1].
In regards to claim 4, the limitations of claim 3 have been addressed. Hsiang fails to explicitly disclose further comprising deriving the maximum luma size of a coding block from TT splitting by parsing the bitstream.
Jeong discloses further comprising deriving the maximum luma size of a coding block from TT splitting by parsing the bitstream ([0093] According to an embodiment, because information about a maximum size of a luma coding block that is binary splittable is obtained from a bitstream, the maximum size of the luma coding block that is binary splittable may be variably determined. In contrast, a maximum size of a luma coding block that is ternary splittable may be fixed. For example, a maximum size of a luma coding block that may be ternary split in an I picture may be 32×32, and a maximum size of a luma block that may be ternary split in a P picture or a B picture may be 64×64.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hsiang with the obtaining of the maximum size of the luma block for the ternary split as taught by Jeong. The motivation behind this modification would have been to improve encoding efficiency and performance [See Jeong].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482